
	
		III
		110th CONGRESS
		2d Session
		S. RES. 596
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Kerry (for himself,
			 Mr. Kennedy, Mr. Reed, Mr.
			 Lieberman, Mr. Dodd,
			 Mr. Sununu, Mr.
			 Leahy, Mr. Whitehouse, and
			 Mr. Gregg) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 23, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Boston Celtics on
		  winning the 2008 National Basketball Association Championship.
	
	
		Whereas, on June 17, 2008, the Boston Celtics won the 2008
			 National Basketball Association Championship (referred to in this preamble as
			 the 2008 Championship) in 6 games over the Los Angeles
			 Lakers;
		Whereas the 2008 Championship was the 17th world
			 championship won by the Celtics, the most in the history of the National
			 Basketball Association (referred to in this preamble as the
			 NBA);
		Whereas the 2008 Championship marked the culmination of
			 the greatest single season turnaround in the history of the NBA, as the Celtics
			 improved from a record of 24–58 during the 2007–2008 season to a league-best
			 66–16 mark during the 2007–2008 campaign;
		Whereas the 2008 Celtics NBA Championship team, like all
			 great Celtics champions of the past, epitomized team work, selflessness,
			 character, effort, camaraderie, toughness, and determination;
		Whereas the 2008 Celtics honored the rich legacy of their
			 franchise, which was—
			(1)established by a
			 legion of all-time greats, including Bill Russell, Larry Bird, John Havlicek,
			 Bob Cousy, Tom Heinsohn, K.C. Jones, Sam Jones, Jo Jo White, Dave Cowens, Kevin
			 McHale, Robert Parish, Dennis Johnson, and Tom Satch Sanders;
			 and
			(2)masterminded by
			 one of the legendary coaches of all sports, Arnold Red
			 Auerbach;
			Whereas Celtics managing partner Wyc Grousbeck and the
			 entire Celtics ownership group never wavered from paying the price to raise
			 Banner #17 to the Garden rafters;
		Whereas the 2008 Celtics were brought together by a former
			 Celtics player, Danny Ainge, whose off-season acquisitions of NBA All-Stars
			 Kevin Garnett and Ray Allen earned him the 2008 NBA Executive of the Year
			 Award;
		Whereas the Celtics were led by Doc Rivers, who—
			(1)oversaw the
			 smooth integration of new superstars and untested young players into the
			 Celtics lineup; and
			(2)assembled, and
			 ensured the execution of, a masterful NBA Finals game plan;
			Whereas the Celtics featured a 21st century Big
			 Three comprised of Paul Pierce, Kevin Garnett, and Ray Allen, 3 veteran
			 players who worked together and never allowed their personal ambition or
			 pursuit of individual statistics to interfere with the goal of the team to win
			 a championship;
		Whereas a group of talented young players contributed
			 pivotal roles in the march of the Celtics to the 2008 Championship, including
			 point guard Rajon Rondo, center Kendrick Perkins, forward Leon Powe, guard Tony
			 Allen, and forward Glen Big Baby Davis;
		Whereas the valuable bench of the Celtics was stocked with
			 veteran role players who made significant contributions during the season,
			 including forward James Posey, guard Eddie House, guard Sam Cassell, forward
			 P.J. Brown, forward Brian Scalabrine, and center Scott Pollard;
		Whereas the 2008 Celtics team demonstrated remarkable
			 poise and gained invaluable playoff experience in defeating the Atlanta Hawks,
			 the Cleveland Cavaliers, and the Detroit Pistons in hard-fought series during
			 which every possession counted at both the offensive and defensive ends of the
			 floor;
		Whereas, after 26 playoff games, the Celtics ultimately
			 secured the 17th NBA Championship of the franchise in one of the most
			 dominating performances in NBA history, a 39-point rout of the Lakers in front
			 of a raucous Garden crowd; and
		Whereas the Celtics fans in the State of Massachusetts, in
			 New England, and throughout the world never gave up hope that the franchise
			 would someday return to glory and give a new generation of Celtics fans the
			 opportunity to celebrate a championship: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Boston
			 Celtics for winning the 2008 National Basketball Association Championship,
			 including the players, head coach, coaches, support staff, and team owners and
			 executives whose ability, hard work, dedication, and spirit made the season
			 possible; and
				(B)the Los Angeles
			 Lakers for their success during the 2008 season and winning the National
			 Basketball Association Western Conference Championship; and
				(2)directs the
			 Enrolling Clerk of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)the 2008 Boston
			 Celtics team;
				(B)Celtics head
			 coach Doc Rivers;
				(C)Celtics general
			 manager Danny Ainge; and
				(D)Celtics managing
			 partner Wyc Grousbeck.
				
